Mayes, O. I.,
delivered the opinion of the court.
John Anderson was indicted in Clarke county for the murder of one Staten Calvert some time in the year 1909. He was tried and convicted of manslaughter, and sentenced to the penitentiary, for twenty years, and from .this conviction prosecutes an appeal to this court.
In regard to the facts of the case, we need only say that the conviction was fully warranted, and the verdict cannot be dis*660turbed, unless there is error in the trial court’s instructions. It is contended for appellant that the court erred in refusing the following instruction, viz.: “The court instructs the jury, for the defendant, that if they believe, from the evidence in this case, that at the time of the killing the defendant bore a good character for peace, then said evidence may, of itself, raise a reasonable doubt in the mind of the jury as to the guilt of the defendant, and entitle him to a verdict of not guilty.” It is quite true that this court seems to have approved .this instruction in the case of Lewis v. State, 93 Miss. 697, 47 South. 467; but any discussion of the instruction was entirely unnecessary, and outside of any question that the court was compelled to- decide at the time. But if this is not exactly correct, so far as the decision in the Lewis case, supra, approves this instruction, it must be overruled. The decision in the Lewis case is in conflict with three different decisions of this court holding the reverse of what is declared in the Lewis case, supra.
The true statement of the law is to be found in the case of Coleman v. State, 59 Miss. 484, and is as follows, viz.: “Evidence of the good character of the accused should go to the jury as any other fact, and its influence in the determination of a case should be left to the jury, without any intimation of the court of its value. The court should not tell the jury that satisfactory evidence of the good character of the accused is or is not sufficient to raise a reasonable doubt of his guilt. The jury is to have the evidence as an aid to estimate the other evidence, and by the light of. the whole to reach a verdict.” The law announced by the Coleman case as above quoted was followed by this court in the case of Hammond v. State, 74 Miss. 214, 21 South. 149, and Powers v. State, 74 Miss 777, 21 South. 657.

Affirmed.